Title: To James Madison from Richard O’Brien, 5 April 1801
From: O’Brien, Richard
To: Madison, James


					
						Sir
						Algiers The 5th. of April 1801
					
					This morning at 8 A M the Prime minister of Algiers Sint a Choux to me to inform me that The americans was in arrears in their annuities nearly three years that what has been Sint lately is Very trifling and that the dey is not well pleased at this neglect or detention.
					I answered “That in our last Settlement we arranged the annuities for 2 years and nine Months.  That one year was considered by the US to be Omitted. That we had brought Sundry Stores Since in The Sophia and Washington which were not Counted. That great Commissions of Timber and Other articles were wrote for or ordered by the Regency.  On the annuities that these articles I expected were prepareing in The US to be Shipt for Algiers. That our rivers were frozen until March, and That by this time I expected Said articles were Shipt and would of Courze Come forward Sufficient to Ansr. all The requisite Stipulations on the part of The US which were due to the Regency.
					The Prime minister observed That we were much in arrears more so than is Customary to admit any nation that he hoped Shortly these requisite Articles On the Annuities would Soon arrive at Algiers. That They were The Chain of our friendship with This Regency  This looks Squally.
					On the 11th. of April the Dey told me to write to The united states for 1000 Barrels of powder.  I told him it was a Scarce article in The US.  Then Says the dey Bring 500 Barrels—4000 balls, 24 pounders, 4000 Ditto 18 pounders & 4000 Ditto 12 pounders.  I observed we had A weighty order of timber and other articles. That I would write to the US and inform them of the deys request.  He observed do it directly.  Sir I am Very respectfully your most Obt. Servt.
					
						Richd. OBrien
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
